BUFFINGTON, Circuit Judge.
This case concerns the alleged infringement by Atlantic City in its traffic signal system of patent No. 1,132,186, granted Elmer W. Kelley. This pateñt has been the subject of litigation in Kelly v. City of Syracuse (D.C.) 47 F.(2d) 347; in Id. (C. C.A.) 47 F. (2d) 349; in Kelly v. City of New York (D.C.) 58 F.(2d) 831; in Kelley v. City of New York (C.C.A.) 63 F.(2d) 1007; and in Id., 290 U.S. 637, 54 S.Ct. 54, 78 L.Ed. 554. It has also been critically and satisfactorily discussed by the judge below in an exhaustive opinion. Reference to the latter avoids needless restatement by this court.
As we agree with the reasoning and conclusions there reached, we limit ourselves to affirming the case on such opinion, only adding thereto the basic consideration that Kelley’s patent was founded on the fact that the gist of his alleged invention was in pointing out one path for fire apparatus, ambulances, and the like, while Atlantic City’s system provided several shutoff roads which such apparatus could take.
So holding, the judgment below is affirmed.